Citation Nr: 0014854	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1944 to 
August 1946.  

This appeal arises from a September 1998 rating decision of 
the Columbia, South Carolina, Regional Office (RO) which 
denied service connection for psoriasis.  The notice of 
disagreement was received in December 1998.  The statement of 
the case was issued in December 1998.  The veteran's 
substantive appeal was received in December 1998.  The 
veteran appeared for a personal hearing before the RO in 
March 1999.  Thereafter, in a statement received in June 
1999, he asked that he be scheduled to appear for a personal 
hearing before a Member of the Board of Veterans' Appeals 
(Board).  That request was withdrawn in May 2000.


REMAND

Prior to rendering a determination as to whether the veteran 
has submitted new and material evidence to reopen a claim for 
service connection for psoriasis, the Board finds that there 
are procedural defects that require correction.  In this 
regard, while it is clearly the responsibility of the 
claimant to present evidence of a plausible claim, the Court 
has held that VA, when on notice that relevant evidence may 
exist which might render the claim plausible, has a 
responsibility under 38 U.S.C.A. § 5103(a) to let the 
claimant know what evidence is required.  Robinette v. Brown, 
8 Vet.App. 69 (1995).  The obligation created under section 
5103(a) also applies when a veteran files a request to reopen 
his or her claim.  Graves v. Brown, 8 Vet. App. 522 (1996).  
However, there must be some degree of probability that, once 
VA informs the claimant of the necessity of securing certain 
evidence, the appellant will be able to obtain said evidence.  
Marciniak v. Brown, 10 Vet.App. 198 (1997).  

In this case, the Board observes that, at his hearing before 
the RO in July 1998, the veteran contended that a physician 
had told him that his psoriasis had been "activated" by an 
injury that occurred during his military service.  He 
identified the physician as being F.P. Gaston, his treating 
physician from 1946 to 1963.  He said Dr. Gaston was still 
practicing medicine.  The veteran has therefore put VA on 
notice that additional evidence may exist which would provide 
a causal connection between his military service and his 
diagnosed psoriasis, and, moreover, he has identified the 
source of that evidence.  We therefore conclude that VA has a 
duty to notify the appellant regarding the procurement and 
submission of any such additional evidence, as per 
38 U.S.C.A. § 5103(a).  See Counts v. Brown, 6 Vet. App. 473 
(1994).

In addition to the foregoing, the veteran indicated, in an 
October 1998 statement, that he had recently received 
treatment for his psoriasis through the Columbia VA Medical 
Center (VAMC).  He asked the RO to obtain those records.  To 
date, there is no evidence that the RO has attempted to 
obtain the veteran's VA medical records from the Columbia 
VAMC.  As VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  See Dunn v. West, 11 Vet.App. 462 
(1998); 
Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  Also, 
clarification as to whether there might be other pertinent 
medical records not yet on file should be obtained from the 
veteran.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO must inform the veteran that a 
medical statement from any medical 
professional, including Dr. Gaston, attesting 
to a relationship between his military 
service and psoriasis would be useful in 
reopening the claim.  If such evidence is 
received and found to be sufficient to reopen 
the claim of service connection for 
psoriasis, the RO should next determine 
whether there is a well-grounded claim.  If a 
well-grounded claim has been submitted, 
appropriate medical development should be 
ordered.  This should include obtaining all 
private and VA medical records pertaining to 
treatment of the veteran's psoriasis 
condition.  

2.  In this regard, the veteran should be 
asked to provide the complete names and 
addresses of all VA and non-VA health care 
providers who have treated him for psoriasis 
since service discharge.  After securing the 
necessary release(s), the RO should request 
copies of the records which are not already 
contained in the claims folder.

3.  The RO should obtain copies of the 
veteran's complete inpatient and outpatient 
treatment records from the Columbia VAMC, and 
any other identified VA medical facility, 
since service discharge.  Once obtained, all 
records must be associated with the claims 
folder.

4.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all requested development has 
been completed in full.  If any development 
is incomplete, appropriate corrective action 
should be implemented.  When the requested 
development is complete, the RO should review 
the claim on appeal, to include consideration 
of all evidence added to the claims folder 
since the last supplemental statement of the 
case was issued.

5.  Thereafter, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) on 
the issue of whether the veteran has 
submitted new and material evidence to reopen 
the claim of service connection for 
psoriasis.  The SSOC should fully comply with 
the provisions of 38 U.S.C.A § 7105(d)(1).  
The SSOC must contain a citation to 38 C.F.R. 
§ 3.156 and a discussion of whether new and 
material evidence has been submitted to 
reopen the claim based on these criteria.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In doing so, a determination should 
made as to whether the new evidence "(1) 
bears directly or substantially on the 
specific matter, and (2) is so significant 
that it must be considered to fairly decide 
the merits of the claim."  See Fossie v. 
West, 12 Vet.App. 1 (1998).  If new and 
material evidence is determined to have been 
submitted, the old and new evidence should be 
considered in accordance with the provisions 
of 38 U.S.C.A. § 7261(a).  The reason(s) for 
the determination made in this case should 
also be provided.  Thereafter, the veteran 
and his representative should be given an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional evidence and afford due process.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).


